*1004Memorandum: There is substantial evidence to support the determination that petitioner, a custodian employed by respondent, failed to maintain two boilers, misused his sick leave on two occasions and unnecessarily disrupted a kindergarten orientation program. Given the potential danger to the school pupils and personnel created by petitioner’s failure to maintain the boilers, the penalty of dismissal is not so disproportionate to the charges as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233-234). (Article 78 proceeding transferred by order of Supreme Court, Oneida County, O’Donnell, J.). Present — Doerr, J. P., Denman, Green, Pine and Schnepp, JJ.